Citation Nr: 1220588	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  08-23 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for cardiovascular disease.

2. Whether the rating decision of February 10, 2004 denying service connection for the cause of the Veteran's death and additional accrued benefits in the form of special monthly compensation contained clear and unmistakable error.


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1964 to July 1968 and from November 1980 to January 1981.  He died in October 1994.   The Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.


FINDING OF FACT

In June 2012, prior to any adjudication of the claims on appeal, the Board received written notice from the Appellant of her intent to withdraw her claims of service connection for cardiovascular disease and of clear and unmistakable error with respect to the denial of service connection for the cause of the Veteran's death.


CONCLUSION OF LAW

The appeals of the claims of service connection for cardiovascular disease and of clear and unmistakable error with respect to the denial of service connection for the cause of the Veteran's death are withdrawn and the Board does not have appellate jurisdiction to review the claims.  38 U.S.C.A. §7105(d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal of a substantive appeal may be made by the Veteran.  38 C.F.R. § 20.204.

In a written statement submitted to the Board in June 2012, the Appellant withdrew her appeal on the claims of entitlement to service connection for cardiovascular disease and of clear and unmistakable error in the denial of service connection for the cause of the Veteran's death.

As there remains no allegation of error of fact or law for appellate consideration with respect to these claims, the Board does not have appellate jurisdiction to review them.  38 U.S.C.A. § 7105.


ORDER

The appeals of the claims of entitlement to service connection for cardiovascular disease and of clear and unmistakable error in the denial of service connection for the cause of the Veteran's death are dismissed because of the lack of appellate jurisdiction.




____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


